Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/27/2020.  These drawings are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 4 the limitation “being stabilized by a stabilizer selected from the oxides of Y,Ca,Ce …….Pr, and Ta, called “stabilizing oxides”, and mixtures of these stabilizing oxides” is confusing as well as the claims should not use quotation marks. Terminology such as “being stabilized by a stabilizing oxide selected from the oxides of the group consisting of Y, Ca, Ce …….Pr, Ta and mixtures thereof” is suggested.
	Claim 1, line 12, “the percentiles Dn” lacks antecedent basis.
	Claim 4, step c), so as to obtain a feed powder as claimed in claim 1” lacks antecedent basis because claim 1 does not claim a feed powder. Also reciting claim1 
	Claims 5-7, “the injection conditions” lacks antecedent basis.
	Claim 13, the limitation “comprising a step of plasma spraying, on a substrate, of a powder as claimed in claim 1” is confusing. Terminology such as “comprising a step of plasma spraying  the powder claimed in claim 1 on a substrate”.
Claim 14 depends upon claim 1 which is not direct to a method therefor “The method” lacks antecedent basis.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the claimed powder of fused particles of stabilized zirconium and/or hafnium oxides having the claimed particle sizes. The closest prior art is considered to be Billieres et al (WO 2014083544) which is equivalent to U.S. 10,252,919. Billieres et al teach the fused powder may be yttrium oxide and/or hafnium oxide and/or yttrium aluminum oxide however fails to teach a stabilized powder with sufficient specificity as well as the only example is drawn to pure yttrium oxide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
02/23/2022